Citation Nr: 1609678	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his fear of hostile military activity while he was stationed in the Republic of Vietnam.  In February 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  The VA examiner concluded that the Veteran did not have PTSD.  Subsequently, the Veteran prepared a dream log.  In November 2013, the Veteran was diagnosed with PTSD by a private physician.  Before the Veteran's claim for service connection for PTSD can be granted, a VA psychiatrist or psychologist must confirm that the claimed PTSD stressor(s) is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  See 38 C.F.R. 
§ 3.304(f)(3).  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his claimed PTSD.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist to determine the nature and etiology of his claimed PTSD.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5).

(b)  In addition to the other information provided in the examination report, state whether or not the claimed PTSD stressor(s) is related to the Veteran's fear of hostile military or terrorist activity.

(c)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the PTSD was incurred during the Veteran's active duty.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




